        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROBERT CHARLES SWIATLOWSKI,

                            Plaintiff,

v.
                                                                      18-CV-1477-HKS
ANDREW SAUL, Acting
Commissioner of Social Security,

                            Defendant.




                                DECISION AND ORDER

              Plaintiff, Robert Charles Swiatlowski, brings this action pursuant to the

Social Security Act (“the Act”) seeking review of the final decision of Acting

Commissioner of Social Security (the “Commissioner”), which denied his application for

supplemental security income (“SSI”) under Title XVI of the Act. Dkt. No. 1. This Court

has jurisdiction over this action under 42 U.S.C. § 405(g) and the parties have

consented to the disposition of this case by the undersigned pursuant to 28 U.S.C. §

636(c). Dkt. No. 24.



       Both parties have moved for judgment on the pleadings pursuant to Federal Rule

of Civil Procedure 12(c). Dkt. Nos. 15, 19. For the reasons that follow, the Defendant’s

motion (Dkt. No. 19) is GRANTED and Plaintiff’s motion (Dkt. No. 15) is DENIED.




                                             1
           Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 2 of 13




                                           BACKGROUND

                 On February 19, 2015, Plaintiff protectively filed an application for SSI with

the Social Security Administration (“SSA”) alleging disability since September 5, 2013,

due to: epilepsy; scoliosis; mood disorder (unspecified); and severe vitamin D

deficiency. Tr. 1 121-126, 133-143. On July 15, 2015, Plaintiff’s claim was denied by the

SSA at the initial level and he requested review. Tr. 68-73, 76-86. On August 29, 2017,

Plaintiff appeared with his attorney and testified along with a vocational expert (“VE”)

before Administrative Law Judge, Paul Georger (“the ALJ”). Tr. 26-55. On November

29, 2017, the ALJ issued a decision finding Plaintiff was not disabled within the meaning

of the Act. Tr. 9-25. Plaintiff timely requested review of the ALJ’s decision, which the

Appeals Council denied on October 23, 2018. Tr. 1-6. Thereafter, Plaintiff commenced

this action seeking review of the Commissioner’s final decision. Dkt. No. 1.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as



1
    References to “Tr.” are to the administrative record in this matter. Dkt. No. 8.
                                                   2
         Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 3 of 13




adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe” within the meaning of the Act, meaning

that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20



                                              3
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 4 of 13




C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                      DISCUSSION

   I.     The ALJ’s Decision

              The ALJ’s decision analyzed Plaintiff’s claim for benefits under the

process described above. At step one, the ALJ found Plaintiff had not engaged in

substantial gainful activity since February 19, 2015, the application date. Tr. 14. At

step two, the ALJ found Plaintiff has the following severe impairments: seizure disorder

and mood disorder. Id. Also, at step two, the ALJ found Plaintiff’s scoliosis, alleged

back pain, and insomnia were non-severe impairments. Tr. 14-15. At step three, the



                                             4
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 5 of 13




ALJ found that these impairments, alone or in combination, did not meet or medically

equal any listings impairment. Tr. 16-17.



              Next, the ALJ determined Plaintiff retained the RFC to perform medium

work. 2 Tr. 17-20. Specifically, the ALJ found Plaintiff can lift, carry, push, and pull 25

pounds frequently and 50 pounds occasionally; sit, stand, and walk six hours in an

eight-hour workday; occasionally stoop, crouch, and crawl; occasionally work in or

around unprotected heights, moving mechanical parts, operate a motor vehicle, and in

or around odors, fumes, and pulmonary irritants; occasionally respond appropriately to

supervisors, co-workers, and the public; and, occasionally make simple work-related

decisions. Tr. 17.



              At step four, the ALJ found Plaintiff has no past relevant work. Tr. 20. At

step five, based on the VE’s testimony in consideration of Plaintiff’s age, education,

work experience, and RFC; the ALJ concluded that Plaintiff was capable of performing

other work existing in significant numbers in the national economy. Tr. 21-22.

Specifically, the ALJ found Plaintiff could perform the following jobs: “Kitchen Porter,”

“Dining Room Attendant,” and “Commercial Laundry Worker.” Tr. 21. Accordingly, the

ALJ found Plaintiff was not disabled under the Act from February 19, 2015, through

November 29, 2017. Tr. 22.




2
 Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying
of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work. 20 C.F.R. 416.967(c).
                                               5
         Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 6 of 13




   II.    Analysis

              Plaintiff argues that remand is warranted because the ALJ erred in

evaluating the medical opinion evidence in determining Plaintiff’s mental RFC. Dkt. No.

15 at 1. The Commissioner contends the ALJ’s decision should be affirmed where it is

free from legal error and is supported by substantial evidence. Dkt. No. 19 at 5. This

Court agrees with the Commissioner for the reasons that follow.




              Plaintiff argues the ALJ improperly rejected the medical opinion from his

treating neuropsychologist by failing to provide good reasons in support of the weight

accorded to the opinion. Dkt. No. 15 at 9-13.



              Under Second Circuit precedent and the applicable Social Security

Regulations, an ALJ must follow a two-step procedure in evaluating the medical opinion

of a treating physician. See Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). First,

the ALJ determines whether the opinion is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with other

substantial evidence in the case record.” Id. If these criteria are satisfied, then the

opinion is “entitled to controlling weight.” Id. If not, then the ALJ proceeds to the

second step, determining “how much weight, if any, to give” the opinion. Id.

Specifically, at step two the ALJ must consider the following factors: “(1) the frequency,

length, nature, and extent of treatment; (2) the amount of medical evidence supporting

the opinion; (3) the consistency of the opinion with the remaining medical evidence; and

(4) whether the physician is a specialist.” Id. at 95-96 (citing Selian v. Astrue, 708 F.3d

                                             6
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 7 of 13




409, 418 (2d Cir.2013) (per curiam) (citing Burgess v. Astrue, 537 F.3d 117, 120 (2d

Cir.2008) (citing 20 C.F.R. § 404.1527(c)(2)))). The ALJ must provide “good reasons”

regarding the weight assigned to a treating physician’s medical opinion at both steps.

Id. at 96. (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.2004) (per curiam)

(quoting 20 C.F.R. § 404.1527(c)(2))).



              “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating physician’s opinion that has not been accorded controlling weight at

step two is a “procedural error.” Estrella, 925 F.3d at 96. Unless the ALJ has

“otherwise provided good reasons” for the weight assigned, “[the Court] will be unable to

conclude that the error was harmless and [will] consequently remand for the ALJ to

comprehensively set forth [good] reasons.” Id. However, if “a searching review of the

record assures [the Court] that the substance of the treating physician rule was not

traversed, [the Court] will affirm.” Id.



              On March 31, 2015, a neuropsychiatrist from DENT Neurologic Institute

completed a “Medical Examination for Employability Assessment, Disability Screening,

and Alcoholism/Drug Addiction” form on behalf of the plaintiff for the New York State

Office of Temporary and Disability Assistance. Tr. 476-77. The doctor noted Plaintiff

suffered from Mood Disorder (NOS) and Insomnia since September 25, 2013; and

opined Plaintiff would be moderately limited in understanding, remembering, and

carrying out instructions, interacting appropriately with others, and maintaining socially

appropriate behavior without exhibiting behavioral extremes. Tr. 476-477. He also



                                             7
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 8 of 13




opined Plaintiff would be very limited with maintaining attention, concentration, and

functioning at a consistent pace in a work settling; but would have no limitations with

making simple decisions and maintain basic standards of personal hygiene and

grooming. Id.



              The ALJ acknowledged Plaintiff’s treating neuropsychiatrist authored the

opinion and accorded it “some weight” in support of his mental RFC determination. Tr.

19. The ALJ specified that he limited Plaintiff to making simple work-related decisions

but explained that he discounted the remainder of the opinion where treatment notes

from the doctor from 2013 to 2015 (citing Tr. 478-530) did not support the level of

severity indicated by the opinion. Id.



              Here, Plaintiff contends the ALJ’s reasoning is “inadequate” because the

ALJ failed to cite to a specific treatment note in support of his conclusion that the level

of severity indicated by the treating neuropsychiatrist was unsupported by the record.

Dkt. No. 15 at 11. However, upon further review of the record, this Court finds the ALJ’s

conclusion is supported by substantial evidence.



              For example, in his decision the ALJ observed that the record reflected

Plaintiff repeatedly reported little to no difficulty with concentration (citing Tr. 326, 415,

485, 498), whereas Plaintiff’s neuropsychiatrist opined Plaintiff was very limited in this

category (citing Tr. 477). Tr. 16. The ALJ also observed that although Plaintiff’s seizure

activity has been linked to his mood disorder by his medical providers at the DENT



                                               8
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 9 of 13




institute (citing Tr. 483), Plaintiff’s mood was stable when he was compliant with

medication (citing Tr. 428, 523) and the record reflected mood stability throughout the

relevant period. Tr. 19. (citing Tr. 354, 427, 487, 523, 541).



              Here, the ALJ properly considered the “amount of medical evidence

supporting the opinion,” reviewing Plaintiff’s treatment records with the DENT

neuropsychiatrist and concluding the doctor’s objective findings on examination of

Plaintiff did not fully support the level of severity of the doctor’s opinion. Tr. 22-29, see

Estrella 925 F.3d at 95; See also Monroe v. Commissioner of Social Security, 676 Fed.

App’x 5, 7 (2d Cir.2017) (ALJ’s decision to give less than controlling weight to the

treating physician’s opinion was proper where the doctor’s treatment notes conflicted

with his RFC assessment.).



               Plaintiff also contends the mental RFC is unsupported by substantial

evidence where the ALJ failed to explain how he ascertained Plaintiff’s limitations with:

maintaining attention/concentration, functioning in a work setting at a consistent pace,

understanding, remembering, and carrying out instructions, interacting appropriately

with others, and maintaining socially appropriate behavior without exhibiting behavioral

extremes; despite discounting the treating opinion. Dkt. No. 15 at 12.



              However, the ALJ also considered a medical opinion from consultative

examiner Gregory Fabiano, Ph.D. (“Dr. Fabiano”) in determining Plaintiff’s mental RFC.

Tr. 19-20. Dr. Fabiano conducted a psychiatric examination of Plaintiff on June 22,



                                              9
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 10 of 13




2015. Tr. 325-330. Dr. Fabiano noted Plaintiff’s reports of sporadic treatment with a

psychiatrist at the Dent Institute and past hospitalizations for seizures. Tr. 325. He also

noted that Plaintiff denied clinically significant levels of depression, homicidal or suicidal

ideation, excessive apprehension and worry, PTSD, panic, mania, or a thought disorder;

but reported memory problems and that he has the “fear of fear.” Tr. 325-26. The

doctor also noted Plaintiff’s reported self-medication marijuana use for pain relief. Tr.

325.



              Dr. Fabiano opined that Plaintiff does not appear to have any limitations in

his ability to follow and understand simple directions and instructions, perform simple

tasks independently, maintain attention and concentration, maintain a regular work

schedule, learn new tasks, perform complex tasks independently, and make appropriate

decisions. Tr. 328. Dr. Fabiano opined that Plaintiff appeared to have some mild

limitations in his ability to relate adequately with others and appropriately deal with

stress. Id. The doctor also noted that the examination results were not consistent with

psychiatric problems that would be significant enough to interfere with Plaintiff’s ability

to function on a daily basis. Tr. 328. Additionally, Dr. Fabiano recommended that

Plaintiff undergo a drug treatment evaluation and seek individual cognitive behavioral

therapy and appropriate psychiatric treatment, should he experience any mood

dysregulation. Tr. 328.



              The ALJ accorded “great weight” to Dr. Fabiano’s opinion, explaining that

it is based on a thorough examination that included objective memory testing performed



                                              10
        Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 11 of 13




by an acceptable medical source with program knowledge, and is consistent with the

record as a whole. Tr. 20. The ALJ specified that he relied on the opinion in limiting

Plaintiff to occasionally make simple work-related decisions and respond appropriately

to supervisors, co-workers, and the public. Tr. 20. Accordingly, this Court finds the ALJ

properly considered Dr. Fabiano’s opinion.



              Lastly, the ALJ also concluded Plaintiff’s allegations of the nature,

intensity, persistence, and limiting effects of his symptoms were inconsistent with the

medical signs, laboratory findings and/or other evidence of record—a finding Plaintiff

does not challenge. Tr. 18. Here, the ALJ explicitly considered Plaintiff’s reported

activities of daily living, noting that Plaintiff can cook for himself, clean his room, do

laundry, and go shopping. Tr. 19. The ALJ recounted Plaintiff’s testimony that he

spends the day on the computer looking for work and watches television. Id.



              Therefore, this Court finds the ALJ properly considered the medical

opinion evidence in evaluating Plaintiff’s mental RFC and that the weight he accorded

each opinion is supported by substantial evidence. See Matta v. Astrue, 508 F. App’x.

53, 56 (2d Cir. 2013) (summary order) (An ALJ’s conclusion need not perfectly

correspond with any of the opinions of medical sources cited in his decision).




                                              11
       Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 12 of 13




                                   CONCLUSION

             For these reasons, Defendant’s Motion for Judgment on the Pleadings

(Dkt. No. 19) is GRANTED. Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No.

15) is DENIED. The Clerk of Court shall enter judgment and close this case.



             SO ORDERED.

DATED:       Buffalo, New York
             April 29, 2020



                                       S/ H. Kenneth Schroeder, Jr.
                                       H. KENNETH SCHROEDER, JR.
                                       United States Magistrate Judge




                                          12
Case 1:18-cv-01477-HKS Document 25 Filed 04/29/20 Page 13 of 13




                              13
